Exhibit 10.11

Talen Energy

Stock Incentive Plan

Form of Restricted Stock Unit Agreement

 

Participant: Date of Grant: Number of RSUs:

1. Grant of RSUs. The Company hereby grants the number of [performance
contingent] restricted stock units (“RSUs”) listed above to the Participant, on
the terms and conditions hereinafter set forth. This grant is made pursuant to
the terms of the Talen Energy Stock Incentive Plan (the “Plan”), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.
All RSUs and Shares issued in connection with RSUs are subject to forfeiture in
accordance with the Talen Energy Corporation Policy Regarding Recoupment of
Executive Compensation.

2. Vesting/Form and Timing of Issuance or Transfer.

(a) Subject to the Participant’s continued Employment with the Company and its
Affiliates through the vesting date set forth on Exhibit A attached hereto (the
“Vesting Date”), 100% of the RSUs shall vest upon each such Vesting Date and the
Company shall, within 30 days following the relevant Vesting Date, issue or
cause there to be transferred to the Participant the corresponding number of
Shares equal to the number of vested RSUs. Notwithstanding the preceding
sentence, 100% of the outstanding RSUs shall vest upon (i) the Participant’s
termination of Employment by the Company and its Affiliates without Cause or by
the Participant with Good Reason during the 24 month period following a Change
in Control or (ii) the Participant’s termination of Employment due to death or
Disability (each of the termination events described under clause (i) and
(ii) being a “Qualifying Termination”). The Shares underlying any portion of the
RSUs that vest in accordance with the preceding sentence shall be delivered to
the Participant on the date that is 6 months and one day following the date of
the Participant’s termination of Employment. Upon the Participant’s termination
of Employment with the Company or any Affiliate for any reason other than due to
a Qualifying Termination, all RSUs that did not become vested on or prior to
such date shall immediately terminate and be forfeited without consideration and
no Shares shall be delivered hereunder.

(b) Upon the issuance or transfer of Shares in accordance with Section 2(a) of
this Agreement, the number of RSUs equal to the number of Shares issued or
transferred to the Participant shall be extinguished.

(c) For purposes of this Agreement:

(i) “Cause” shall mean “Cause” as defined in any employment, severance, or
similar agreement then in effect between the Participant and any of the Company
or its Affiliates, or, if no such agreement containing a definition of “Cause”
is then in effect or if such term is not defined therein, “Cause” shall mean
(i) Participant’s engagement in misconduct which is materially injurious to the
Company or its Affiliates, (ii) Participant’s



--------------------------------------------------------------------------------

insubordination after clear and lawful direction , (iii) Participant’s
commission of a felony in the performance of duties to the Company,
(iv) Participant’s commission of an act or acts constituting any fraud against,
or embezzlement from the Company or any of its Affiliates (v) Participant’s
material breach of any confidentiality or non-competition covenant entered into
between the Participant and the Company, or (vi) Participant’s employment with a
competitor while employed by the Company. The determination of the existence of
Cause shall be made by the Committee in good faith, which determination shall be
conclusive for purposes of this Agreement.

(ii) “Good Reason” shall mean “Good Reason” or such similar concept as defined
in any employment, severance, or similar agreement then in effect between the
Participant and any of the Company or its Affiliates, or, if no such agreement
containing a definition of “Good Reason” is then in effect or if such term is
not defined therein, “Good Reason” shall mean without the Participant’s consent,
(i) a change caused by the Company in the Participant’s duties and
responsibilities which is materially inconsistent with the Participant’s
position at the applicable entity that is a member of the Company Group, (ii) a
material reduction in the Participant’s annual base salary, annual incentive
compensation opportunity or other employee benefits (excluding any such
reduction that is part of a plan to reduce annual base salaries, annual
incentive compensation opportunities or other employee benefits of comparably
situated employees of any entity that is a member of the Company Group
generally), or (iii) a relocation of the Participant’s principal place of
employment to a location that is more than 50 miles from the Participant’s
current principal place of employment; provided that, notwithstanding anything
to the contrary in the foregoing, the Participant shall only have “Good Reason”
to terminate employment following the applicable entity’s failure to remedy the
act which is alleged to constitute “Good Reason” within thirty (30) days
following such entity’s receipt of written notice from the Participant
specifying such act, so long as such notice is provided within sixty (60) days
after such event has first occurred.

(iii) “Unvested RSUs” shall mean, on a given date, the number of RSUs which
remain unvested.

(iv) “Vested RSUs” shall mean, on a given date, the number of RSUs which are
then vested, but for which Shares have not yet been delivered.

3. Dividend Equivalent RSUs. RSUs shall not pay cash dividends. The Participant
shall be entitled to receive additional RSUs equal to the number of whole Shares
that could have been purchased on the date that any dividends on Shares may be
paid, at the Fair Market Value of Shares on that date, as if the dollar amount
of any ordinary dividends that are declared on Shares applied to the Shares
underlying the RSUs. All such additional RSUs shall be subject to the same terms
and conditions applicable herein to the underlying RSUs , including such RSUs
becoming Vested RSUs. Notwithstanding the foregoing, if on any date while RSUs
are outstanding hereunder the Company shall pay any extraordinary dividend on
the Shares, the Committee shall equitably adjust the outstanding RSUs pursuant
to Section 10 of the Plan.

4. No Right to Continued Employment. The granting of RSUs evidenced by this
Agreement shall impose no obligation on the Company or any Affiliate to continue
the Employment of the Participant and shall not lessen or affect the Company’s
or its Affiliate’s right to terminate the Employment of such Participant.

 

2



--------------------------------------------------------------------------------

5. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company until the Shares have been issued or transferred to
such Participant.

6. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

7. Transferability. RSUs may not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant otherwise than by will
or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 7 shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

8. Notices. Any notice under this Agreement shall be addressed to the Company in
care of its General Counsel at the principal executive office of the Company and
to the Participant at the address appearing in the personnel records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

9. Withholding. The Participant shall be required to pay to the Company or any
Affiliate applicable withholding taxes with respect to any issuance or transfer
under this Agreement or under the Plan, and the Company or any Affiliate shall
have the right and is hereby authorized to withhold from any issuance or
transfer due under this Agreement or under the Plan or from any compensation or
other amount owing to the Participant an amount in respect of such withholding
taxes, and to take such action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such withholding taxes.

10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

11. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan and agrees that all RSUs and Shares received in respect of RSUs are subject
to the Plan. The terms and provisions of the Plan, as may be amended from time
to time, are hereby incorporated by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms of the Plan will govern and prevail.

12. Modifications. Notwithstanding any provision of this Agreement to contrary,
the Company reserves the right to modify the terms and conditions of this
Agreement including, without limitation, the timing or circumstances of the
issuance or transfer of Shares to the Participant hereunder, to the extent such
modification is determined by the Company to be necessary to comply with
applicable law or preserve the intended deferral of income recognition with
respect to the RSUs until the issuance or transfer of Shares hereunder.

 

3



--------------------------------------------------------------------------------

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

14. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Participant’s termination of employment with
the Company and its Affiliates the Participant is a “specified employee” as
defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with the Company and its Affiliates (or the earliest date as is
permitted under Section 409A of the Code) and (ii) if any other payments or
other benefits due to the Participant hereunder could cause the application of
an accelerated or additional tax under Section 409A of the Code, such payments
or other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Committee, that does not cause such an accelerated or
additional tax. The Company shall use commercially reasonable efforts to
implement the provisions of this Section 14 in good faith; provided that neither
the Company, the Committee nor any of the Company’s employees, directors or
representatives shall have any liability to the Participant with respect to this
Section 14.

 

Sincerely,

Talen Energy Corporation

 

 

Paul Farr

President & Chief Executive Officer

 

4



--------------------------------------------------------------------------------

Exhibit A

Talen Energy

Stock Incentive Plan

Restricted Stock Unit Agreement

 

Granted to:

[Participant Name]

 

SSN:

[SSN or I-Number]

 

Date of Award:

[Grant date]

 

Date restrictions expire:

Three years from Date of Award (above)

 

Units:

[Number of shares granted]

 

5